Filed 2/9/17 (unmodified opn. attached)



                                 CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                          DIVISION TWO


 In re M.R. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                         E064621

          Plaintiff and Respondent,                    (Super.Ct.Nos. J261305, J261306
                                                       & J261307)
 V.
                                                       ORDER MODIFYING OPINION
 M.G. et al.,
                                                       [NO CHANGE IN JUDGMENT]
          Defendants and Appellants.



THE COURT:

        The opinion filed in this matter on January 20, 2017, is modified as follows:

        On page 17, in the first line of the first paragraph, delete “Roland” and replace

with “R.R.”

        Except for this modification, the opinion remains unchanged. This modification

does not effect a change in judgment.




                                               1
     CERTIFIED FOR PUBLICATION



                                     HOLLENHORST
                                              Acting P. J.

We concur:

     MCKINSTER
                       J.

     SLOUGH
                       J.




                                 2
Filed 1/20/17 (unmodified version)

                                CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                       DIVISION TWO


 In re M.R. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                      E064621

          Plaintiff and Respondent,                 (Super.Ct.Nos. J261305, J261306
                                                    & J261307)
 V.
                                                    OPINION
 M.G. et al.,

          Defendants and Appellants.



        APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes

and Cheryl C. Kersey, Judges. Affirmed in part; reversed in part.

        Matthew I. Thue, under appointment by the Court of Appeal, for Defendant and

Appellant M.G.

        Sharon S. Rollo, under appointment by the Court of Appeal, for Defendant and

Appellant R.R.

        Jean-Rene Basle, County Counsel, and Dawn M. Messer, Deputy County Counsel,

for Plaintiff and Respondent.


                                            1
       Maryann M. Goode, under appointment by the Court of Appeal, for Minor Ro.R.

       In July 2015, plaintiff and respondent San Bernardino County Children and

Family Services (CFS) was contacted by the maternal grandmother of five children

whose mother, defendant and appellant M.G. (mother), had “left the children with her”

and then “took off.” Issues relating to the three oldest of those children are raised by one

or more parties in the present appeal; Ro.R., born in 2003; J.R., born in 2005; and M.R.,

born in 2006. The juvenile court declared J.R. and M.R. to be dependents of the court,

placing them with the maternal grandmother, and ordering reunification services for

mother, but not their father, defendant and appellant R.R. With respect to Ro.R., the

juvenile court found two men—R.R., and defendant and respondent S.H.1—both to be

presumed fathers of the child, pursuant to Family Code section 7612, subdivision (c).

The juvenile court initially took jurisdiction over Ro.R., but subsequently dismissed his

dependency petition, awarded sole legal and physical custody to S.H., and set the terms

of visitation for mother and R.R. to remain in effect until modified by the family court.

       Mother contends on appeal that the juvenile court erred by failing to comply with

the notice requirements of the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et

seq.), requiring reversal of its orders terminating jurisdiction over Ro.R. and its custody

and visitation orders, and remand for compliance with ICWA. R.R. argues ICWA notice

was deficient with respect to J.R. and M.R., as well as Ro.R. R.R. also asserts the


       1 As will be discussed in more detail below, S.H. appeared in the juvenile court
proceedings, represented by counsel. An order of this court explicitly invited S.H. to file
a respondent’s brief in the present appeal, but he did not do so.

                                              2
jurisdictional findings against him under Welfare and Institutions Code2 section 300,

subdivision (g) with respect to the three children were unsupported by substantial

evidence. Additionally, R.R. challenges the trial court’s finding that S.H. is a presumed

father of Ro.R. and contests the custody and visitation orders issued by the juvenile court

with respect to Ro.R. upon termination of its jurisdiction (sometimes called “exit orders”)

        We reverse the jurisdictional findings against R.R.; the trial court’s exercise of

jurisdiction over Ro.R., J.R. and M.R. on other bases, and all other orders appealed from,

are affirmed.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        No party has disputed that R.R. is the biological father of J.R. and M.R., but both

S.H. and R.R. claim to be the biological father of Ro.R. S.H. met mother when she was

16 years old and he was 18, and subsequently they dated for about two years—based on

their birthdates, from about 1999 until 2001. Mother married R.R. in March 2003, after

living with him for several years. Based on a normal gestation period and Ro.R.’s

birthdate, mother was already living with R.R. when Ro.R. was conceived, in about

December 2002.




        2   Further undesignated statutory references are to the Welfare and Institutions
Code.


                                               3
       In 2006, while mother was pregnant with M.R., R.R. pleaded guilty to attempted

murder, and was incarcerated for a term of 10 years.3 In 2013, R.R. and mother’s divorce

became final.

       In July 2015, the maternal grandmother of Ro.R., J.R., M.R., and their two

younger half siblings (born in 2010 and 2011) contacted CFS, telling a social worker that

mother had left all five children with her six weeks earlier, and “took off.” Mother’s

whereabouts were unknown; mother’s live-in boyfriend, A.R., the father of the two

youngest children, was incarcerated.

       On July 22, 2015, CFS detained the children, placing them with the maternal

grandmother on an emergency basis. On July 24, 2015, CFS filed dependency petitions

with respect to each of them. The petitions regarding Ro.R., J.R., and M.R. included

allegations under section 300, subdivision (a) (serious physical harm), against mother,

based on physical violence against the children by A.R.; subdivision (b) (failure to

protect), against mother and R.R. with respect to all three children, and against S.H. with

respect to Ro.R. only, based on, among other things, mother’s substance abuse issues and

abandonment of the children; subdivision (c) (serious emotional damage), based on

domestic violence between mother and A.R.; and subdivision (g) (no provision for

support), against mother and R.R. As relevant to the present appeal, the petition alleged

under subdivision (g) that R.R.’s ability to parent “is unknown” and that he “is

incarcerated and is unable to care and provide for” R.R., J.R., or M.R.

       3R.R. was in custody throughout the proceedings in the juvenile court, with an
expected parole date of April 2016. Our record does not reflect R.R.’s current status.

                                             4
       At the detention hearing on July 27, 2015, S.H. requested that Ro.R. be placed

with him, asserting his belief that he was the boy’s biological child, and claiming to have

had a parental relationship with the child “since birth.” S.H. explained, in response to

questions from the court, that mother had told him that he was the father when she was

first pregnant, and that she had called him again when the child was born. Mother

subsequently told S.H. she had moved to Oregon, but would call him “whenever she

came down” so that he could visit with the child. Ro.R. had been staying with S.H. from

May 1 to July 22, 2015, when a social worker told S.H. that Ro.R. had to be taken back to

the maternal grandmother’s house. The court continued the detention hearing with

respect to Ro.R., so that S.H. could be assessed for placement; it detained the other four

children, placing them with the maternal grandmother.

       In a statement of parentage filed on July 27, 2015, S.H. asserted that Ro.R. had

spent a substantial amount of time with him, especially since Ro.R. was three years old.4

Starting at age 3, Ro.R. had spent approximately 24 weekends per year with S.H.’s

family. For the past five or six years, Ro.R. had spent entire spring and Christmas breaks

with S.H. For the past three years, Ro.R. had spent his entire summer break with S.H.’s

family; prior to that, he would spend half of summer breaks there. S.H. had presented

Ro.R. as his own child to his wife and other two children, as well as his extended family.

S.H. had participated in various activities with Ro.R., including “vacation, amusement

parks, birthdays, beach, sports, school work [and] events.”


       4   Ro.R. was approximately three years old when R.R. went into custody in 2006.

                                             5
          In a report filed July 29, 2015, CFS recommended Ro.R. be placed with S.H.

During the assessment, S.H. told the social worker that he and his wife wished to care for

Ro.R. “as their own and take full responsibility [for his] safety and well being.” The

social worker found their two-bedroom home, located in a “nice and quiet neighborhood

in Riverside,” to be “clean and well kept.” S.H.’s wife reported that they have had a

relationship with Ro.R. and have helped care for him since he was six months old, and

that they “see [him] as part of their family.” Ro.R. often stayed with them on weekends

and holidays, and was always included in yearly family vacations. The social worker

spoke to Ro.R., who confirmed that he wanted to live with S.H. and sees him as his

father.

          At the continued detention hearing, in response to inquiry by the court, mother

asserted that R.R. is the biological father of Ro.R., and that she did not wish to “give

rights away” to S.H. She acknowledged that S.H. and Ro.R. had a relationship, stating

that “my son loves him to death,” but contended that he “is just a very good friend and

has been around the child, but he is not related in any way, shape, or form.” The court

detained Ro.R. and ordered that he be placed with S.H.

          A contested jurisdictional/dispositional hearing was held on September 11, 2015.

CFS had not interviewed R.R. in preparing its detention report or its

jurisdiction/disposition report; several attempts by the social worker to contact him were

unsuccessful. Nevertheless, the evidence considered at the hearing included R.R.’s

statement of parentage, which he filed August 24, 2015. R.R. disputed S.H.’s claim to

have been in Ro.R.’s life since birth, calling it “an outright lie.” He asserted that he is the

                                               6
father of M.R., J.R., and Ro.R., and claimed that even while incarcerated he could have

arranged for the care of the children with members of his immediate family, if he had

known there was “anything amiss.” R.R. claimed that he had “solely supported” Ro.R.

and J.R. from birth until he was incarcerated, and that since then he had helped “with

clothing, school supplies, birthday gifts, food, as well as supervision [by his mother, the

children’s paternal grandmother] as needed, for all three (3) children.”

       R.R. was transported from prison to appear at the jurisdictional hearing. He

testified that mother had told him he was Ro.R.’s father when she became pregnant; that

he accompanied her to prenatal appointments, and was at the hospital when Ro.R. was

born; and that he was listed as the father on Ro.R.’s birth certificate. R.R. had lived with

Ro.R. from the child’s birth until early 2006, when he was incarcerated. Since then, R.R.

and the children had communicated primarily though mail and phone calls; Ro.R. had

written to R.R. most recently about a year before, and visited him in prison once, in 2009.

       At the jurisdictional hearing, S.H. testified that so far as he knew, he was Ro.R.’s

biological father. During her pregnancy with Ro.R., mother told him that he “could

possibly be [Ro.R.’s] father, but she wasn’t certain.” S.H. had held Ro.R. out as his son

to his entire family, as well as to others outside of the family, such as teachers. S.H.

never asked for a paternity test, and did not ask for one in these proceedings, “because, in

my mind, he is my son.” He testified that it “doesn’t matter” whether Ro.R. is his

biological child: “As far as I’m concerned, he has been in my life for 12 years. That’s

my son.” According to S.H., Ro.R. refers to him as “Dad,” and to his parents as

“Grandma” and “Grandpa.”

                                              7
       S.H. did not know mother had been married to or living with R.R. until after R.R.

was incarcerated. During her pregnancy with Ro.R., and for the first three years of

Ro.R.’s life, mother apparently lied to S.H. about her whereabouts, telling him that she

had moved to live with her father in Oregon, when in fact she was living with R.R. in the

San Bernardino area. When Ro.R. was born, S.H. was out of state for work, 5 but mother

called him that morning to let him know about the birth. He met Ro.R. within the first

month of his life. Over the next few years, S.H. would visit with Ro.R. from time to

time: “Whenever she said she would come down and visit from Oregon, she would call

me up and let me know she was around, and she would drop him off . . . .”

       Neither S.H. nor mother ever sought the involvement of the courts to establish

paternity or set the terms of child support. S.H. and mother got along, and S.H. “just told

her whatever he needs to let me know.” S.H. sent clothes, medicine, and money to

Oregon for mother and Ro.R. until “she said that she finally moved back” while she was

pregnant with M.R., which was in 2006. S.H. recalled that he threw a big party at his

parents’ house for Ro.R.’s third birthday, in 2006, “and pretty much after that [Ro.R.]

was coming around a lot.” S.H. tried to have Ro.R. over as much as he could; when S.H.

had to work, his wife, whom he described as a “stay-at-home mother,” would take care of

him at their house. By 2006 or 2007, Ro.R. would regularly spend weekends, holidays,

and school breaks in S.H.’s household.



       5 S.H. is a firefighter, currently working for the United States Department of
Forestry; when Ro.R. was born, he was on a “fire assignment” in Montana.

                                             8
       As of April 2015, S.H. lost contact with mother for a period of about six months;

she “was never around” when S.H. or his father would go to pick up Ro.R., and he could

not reach her by telephone. Eventually, in late April 2015, S.H. “found out what was

going on” in the household of mother and her live-in boyfriend; one of mother’s relatives

informed him about mother’s drug usage and abandonment of the children. After that,

S.H. testified, “when I got him I kept him.” Except for a week-long period when CFS

first became involved in the matter, Ro.R. has been living with S.H. full time since the

end of April 2015.

       In accord with the recommendations of CFS, the juvenile court struck all petition

allegations asserted against S.H. It modified the allegations against the other parents, and

sustained them as modified, finding among other things that J.R., M.R., and Ro.R. each

fell within section 300, subdivisions (a), (b), and (g). As relevant to the present appeal,

the juvenile court sustained subdivision (g) allegations with respect to R.R. as amended

to allege only that he is incarcerated, and dismissed the other allegations asserted in the

initial petitions with respect to him.

       The juvenile court did not immediately rule with respect to disposition, instead

setting a further hearing so that ICWA noticing could be completed. At the hearing on

September 11, 2015, R.R. claimed possible “Apache” ancestry. CFS therefore sent

notices to various Apache and Sioux tribes. At the continued hearing regarding

disposition, on October 7, 2015, R.R. clarified that “[t]he tribe is actually two. It’s




                                              9
Navajo and it’s Tewa, but they’re from New Mexico. My grandfather’s—on my paternal

side is an active member of the tribe and on the council.”6

       With respect to J.R. and M.R. (and their two younger half siblings), the juvenile

court adopted the disposition findings and orders recommended by CFS, modified to

reflect that they may come under the Indian Child Welfare Act, and that noticing

pursuant to ICWA has been conducted. The court found R.R. to be the noncustodial

presumed father of J.R. and M.R. The court declared J.R. and M.R. to be dependents of

the court, placed them with their maternal grandmother, and ordered reunification

services for mother, but not R.R.

       The juvenile court followed CFS’s recommendations with respect to Ro.R. as

well. It designated both S.H. and R.R. as noncustodial presumed fathers, applying

Family Code section 7612, subdivision (c). Citing Ro.R.’s best interests, it dismissed the

dependency petition with respect to Ro.R. and terminated dependency jurisdiction,

issuing a family law custody order granting sole physical and legal custody to S.H., and

setting the terms of visitation for mother and R.R., to continue in effect until modified by




       6  On appeal, mother suggests father may have misspoken, intending to refer to the
Kewa Pueblo Tribe of New Mexico. That is a possibility. Another possibility is that
father meant exactly what he said, or that father’s apparently shaky understanding of his
heritage resulted in him mistaking the language spoken by his grandfather’s tribe for the
name of the tribe. (See, e.g., Santa Clara Pueblo v. Martinez (1978) 436 U.S. 49, 51-52,
54 & fn. 5 [lawsuit involving Santa Clara Pueblo, a New Mexico tribe, which
traditionally speaks the Tewa language]; Tewa Tesuque v. Morton (10th Cir. 1974) 498
F.2d 240, 242 [appeal from a lawsuit “brought by members of the Tewa Tesuque (Tewa)
of the Pueblo of Tesuque (Pueblo), an Indian tribe”].)

                                             10
the family court. With respect to R.R., the juvenile court ordered that he be permitted

one hour of supervised visitation per month once he is released from custody.

                                      II. DISCUSSION

A. Jurisdictional Findings with Respect to R.R.

         R.R. has conceded that the juvenile court’s exercise of jurisdiction over the

children was proper, challenging only one of the juvenile court’s several jurisdictional

findings, specifically, its finding that Ro.R., M.R., and J.R. come within section 300,

subdivision (g), because R.R. was incarcerated and unable to care and provide for them.

The general rule is that “the juvenile court’s exercise of jurisdiction over a child will be

upheld if substantial evidence supports any one of the statutory bases for jurisdiction

enumerated in the petition.” (In re M.M. (2015) 236 Cal. App. 4th 955, 964.) The juvenile

court’s various jurisdictional findings with respect to mother are not challenged in this

appeal, and are independently sufficient to justify the juvenile court’s exercise of

jurisdiction over Ro.R., M.R., and J.R. (See, e.g., In re Ashley B. (2011) 202 Cal. App. 4th
968, 979 [“[a]s long as there is one unassailable jurisdictional finding, it is immaterial

that another might be inappropriate”].) Nevertheless, we exercise our discretion to reach

the merits of R.R.’s arguments, because the challenged jurisdictional basis is the only one

asserted against him, and the juvenile court’s true findings could conceivably have

consequences for him beyond jurisdiction. (In re A.R. (2014) 228 Cal. App. 4th 1146,

1150.)

         R.R. contends that no substantial evidence supports the trial court’s jurisdictional

findings with respect to him under section 300, subdivision (g). We agree.

                                               11
       “At the jurisdictional hearing, the court determines whether the minor falls within

any of the categories specified in section 300. [Citation.] ‘“The petitioner in a

dependency proceeding must prove by a preponderance of the evidence that the child . . .

comes under the juvenile court’s jurisdiction.’” [Citation.] On appeal from an order

making jurisdictional findings, we must uphold the court’s findings unless, after

reviewing the entire record and resolving all conflicts in favor of the respondent and

drawing all reasonable inferences in support of the judgment, we determine there is no

substantial evidence to support the findings. [Citation.] Substantial evidence is evidence

that is reasonable, credible, and of solid value. [Citation.]” (In re Veronica G. (2007)

157 Cal. App. 4th 179, 185.)

       A parent’s incarceration may provide a basis for dependency jurisdiction under

section 300, subdivision (g), but only if that parent “cannot arrange for the care of the

child.” (Welf. & Inst. Code, § 300, subd. (g).) “There is no ‘Go to jail, lose your child’

rule in California.” (In re S.D. (2002) 99 Cal. App. 4th 1068, 1077.) “[S]ection 300,

subdivision (g) applies when, at the time of the [jurisdictional] hearing, a parent has been

incarcerated and does not know how to make, or is physically or mentally incapable of

making, preparations or plans for the care of his or her child.” (In re Aaron S. (1991) 228
Cal. App. 3d 202, 208.) Put another way, “neither incarceration alone nor the failure to

make an appropriate advance plan for the child’s ongoing care and supervision is

sufficient to permit the exercise of jurisdiction under subdivision (g).” (In re Andrew S.

(2016) 2 Cal.App.5th 536, 543.) Moreover, “[n]othing in section 300, subdivision (g)

even requires an incarcerated parent . . . to prove affirmatively the suitability of [his or]

                                              12
her caretaking arrangements. It requires only that [he or] she be able to make the

arrangements.” (In re S.D., supra, at p. 1079.)

       There is no question that R.R. was incarcerated at the time of the jurisdictional

hearing, as he had been since 2006. There is no substantial evidence in the record,

however, to support the conclusion that he “does not know how to make, or is physically

or mentally incapable of making, preparations or plans” for the care of his children.7 (In

re Aaron S., supra, 228 Cal.App.3d at p. 208.) CFS never interviewed R.R. to determine

what sort of arrangements he could make for the children. The burden of proof was on

CFS to show R.R. “could not arrange for [Ro.R.’s] care,” and he “might have prevailed

without making any factual showing at all.” (In re S.D., supra, 99 Cal.App.4th at p.

1078.) Nevertheless, R.R. affirmatively asserted his ability to make arrangements for

their care with “immediate family”—the record suggests that perhaps he had in mind his

own mother, whom he indicated had previously provided some assistance in caring for

the children, and who was in attendance at the dependency proceedings; or perhaps his

former mother-in-law, the maternal grandmother with whom CFS initially placed the

children, and with whom J.R. and M.R. and their younger half siblings continued to be

placed after they were found to be dependents of the court. Moreover, although R.R. had

not been able to physically care for the children since his incarceration, there was some

evidence that he took an interest in them, and attempted to provide for them to some


       7 We note that neither CFS nor counsel for Ro.R. has contested R.R.’s arguments
on appeal with respect to the juvenile court’s jurisdictional findings under section 300,
subd. (g).

                                            13
degree from prison. (Cf. In re James C. (2002) 104 Cal. App. 4th 470, 484 [upholding

jurisdiction under § 300, subd. (g), finding lack of evidence incarcerated father ever

showed interest in or attempted to care for children sufficient to infer that he was unable

or unwilling to arrange for care].)

        Because CFS “presented no evidence that [R.R.] could not arrange care while he

was incarcerated . . . it failed to satisfy its burden of proof to establish jurisdiction based

on [his] incarceration and his inability to arrange for the children’s care.” (In re

Andrew S., supra, 2 Cal.App.5th at p. 543.) We will therefore reverse the trial court’s

true finding with respect to the exercise of jurisdiction under section 300, subdivision (g)

based on R.R.’s incarceration and inability to arrange for the children’s care, while

affirming the juvenile court’s exercise of jurisdiction over the children on other bases.

B. The Juvenile Court Did Not Err in Ruling S.H. to Be a Presumed Father of

Ro.R.

        R.R. contends that the trial court erred in finding S.H. to be a presumed father. He

asserts, among other things, that the relationship between S.H. and Ro.R. “was that of a

close family friend, not a father.” We disagree, and find no error; substantial evidence

supports the juvenile court’s conclusions that a parent-child relationship developed

between S.H. and Ro.R., and that it would be detrimental to Ro.R. if only R.R. were to be

recognized as his presumed father.

        “Presumed father status is governed by [Family Code] section 7611, which sets

out several rebuttable presumptions under which a man may qualify for this status,

generally by marrying or attempting to marry the child’s mother or by publicly

                                               14
acknowledging paternity and receiving the child into his home. [Citations.] Biological

fatherhood does not, in and of itself, qualify a man for presumed father status under

section 7611. On the contrary, presumed father status is based on the familial

relationship between the man and child, rather than any biological connection.” (In re

J.L. (2008) 159 Cal. App. 4th 1010, 1018, superseded by statute on other grounds as stated

in 4 Cal.App.5th 475, 486.) As relevant to the present case, Family Code section 7611,

subdivision (d) applies where the parent “receives the child into his or her home and

openly holds out the child as his or her natural child.”

       While the juvenile court may consider a wide range of factors in making a

presumed parent determination, as appropriate to the circumstances (see, e.g., In re T.R.

(2005) 132 Cal. App. 4th 1202, 1211), the core issues are the person’s established

relationship with and demonstrated commitment to the child. (Martinez v. Vaziri (2016)

246 Cal. App. 4th 373, 384-385.) In considering a challenge to a juvenile court’s finding

regarding presumed father status, we apply the substantial evidence test, drawing all

reasonable inferences and resolving conflicts in the evidence in favor of the trial court’s

ruling, and refraining from any reweighing of the evidence. (In re A.A. (2003) 114
Cal. App. 4th 771, 782.)

       It used to be that a child could have only one presumed father, even if more than

one individual might fulfill the statutory criteria. (In re J.L., supra, 159 Cal.App.4th at p.

1019.) In 2013, however, the Legislature amended Family Code section 7612 to permit

the court to declare more than one presumed parent if it concludes “recognizing only two

parents would be detrimental to the child.” (Fam. Code, § 7612, subd. (c).) “In

                                             15
determining detriment to the child, the court shall consider all relevant factors, including,

but not limited to, the harm of removing the child from a stable placement with a parent

who has fulfilled the child’s physical needs and the child’s psychological needs for care

and affection, and who has assumed that role for a substantial period of time.” (Fam.

Code, § 7612, subd. (c).) We review the juvenile court’s finding of detriment within the

meaning of Family Code section 7612, subdivision (c) for substantial evidence. (In re

Donovan L., (2016) 244 Cal. App. 4th 1075, 1088.)

          Substantial evidence supports the juvenile court’s finding that S.H. meets the

statutory criteria of a presumed father. S.H. testified that mother had told him that he

could be the biological father of Ro.R., that he had always viewed Ro.R. as his son, and

that he had always held him out as such to others. Although Ro.R. primarily lived with

mother before April 2015, S.H. received him into his home and his family as often as he

could. Particularly after R.R. was incarcerated in 2006, the visits grew more extended,

eventually encompassing entire summer breaks, in addition to numerous weekends and

other shorter visits. There was evidence Ro.R. had been cared for in S.H.’s household

some of the time, and treated as part of the family not only by S.H., but also his wife and

extended family, since he was six months old. Not only did S.H. view Ro.R. as his son,

Ro.R. also viewed S.H. as his father. In short, substantial evidence in the record supports

the conclusion S.H. had an established parent-child relationship with Ro.R., and a

demonstrated commitment to him, so as to satisfy the requirements for being a presumed

parent.



                                               16
       In arguing for the contrary conclusion, Roland asserts that the “chronology” of

S.H.’s relationship with mother “verifies that S.H. could not be [Ro.R.’s] biological

father.”8 As counsel for Ro.R. aptly puts it in a respondent’s brief in this appeal, “such

paternity arguments may be a little naïve . . . .” No doubt, the chronology establishes that

mother was living with R.R. when Ro.R. was conceived, and that the two-year dating

relationship between S.H. and mother was over by that time. Nevertheless, it is

reasonable to infer that S.H. had some cause to believe mother when she told him while

she was pregnant with Ro.R. that he could be the child’s biological father. As has been

noted in a related context, the “pattern of human relations” is sometimes “complicated.”

(In re J.L., supra, 159 Cal.App.4th at p. 1019.)

       Moreover, presumed parent status is based on the “familial relationship between

the man and child, rather than any biological connection.” (In re J.L., supra, 159

Cal.App.4th at p. 1018.) In this case, no paternity testing has been performed to

determine whether S.H., R.R. or some other man is the biological father of Ro.R. But

even if paternity testing were to exclude the possibility that S.H. is Ro.R.’s biological

father, it would not negate the substantial evidence of S.H.’s demonstrated commitment

to Ro.R. and the established relationship between them, on which the juvenile court

properly based its determination that S.H. should be deemed a presumed parent of Ro.R.

(Martinez v. Vaziri, supra, 246 Cal.App.4th at pp. 384-385.)



       8Mother advances the same flawed chronological reasoning in her own briefing
on appeal.

                                             17
       R.R. suggests that the circumstance that Ro.R. did not live with S.H. and his

family full time until relatively recently means that Family Code section 7611,

subdivision (d) could not apply. Not so. It is not the living arrangements, but the

relationship between the child and the adult that is the primary factor in determining

whether the adult should be deemed a presumed parent. For example, in R.M. v. T.A.

(2015) 233 Cal. App. 4th 760, the Court of Appeal affirmed a presumed parent finding in

favor of a non-custodial biological father who lived out of state, but who had received the

child into his home “on a regular basis to provide her paternal love and care,” and who

had held the child out as his daughter. (Id. at p. 781.) Similarly, here, the relationship

between S.H. and Ro.R. was developed primarily through visits, rather than Ro.R. living

with S.H. full time, but there is abundant evidence that S.H. had received Ro.R. into his

home on a regular basis for years (increasingly often, and for longer periods of time) to

provide him with paternal love and care, and that he held him out as his son in all

respects. That is sufficient to satisfy the statutory requirements of Family Code section

7611, subdivision (d).

       R.R. further argues that he is entitled to a conclusive marital presumption that he is

R.R’s parent under Family Code section 7540, and that this “defeat[s]” S.H.’s claim to be

a presumed parent under Family Code section 7611, subdivision (d). This argument fails

in two respects; Family Code section 7540 does not apply to the facts of the present case,

and even if it did, it would not defeat S.H.’s claim to be a presumed parent of the child.

       First, Family Code section 7540 provides that, subject to an exception not

applicable here, “the child of a wife cohabitating with her husband, who is not impotent

                                             18
or sterile, is conclusively presumed to be a child of the marriage.” (Fam. Code, § 7540.)

This statute applies, however, when the child was not only born during an existing

marriage, but also conceived during the marriage. (Michael M. v. Giovanna F. (1992) 5
Cal. App. 4th 1272, 1281-1282) R.R. and mother married in March 2003, several months

after Ro.R. was conceived. R.R. therefore is not entitled to the conclusive presumption

of parentage provided by Family Code section 7540.

       Second, the circumstance that R.R. is a presumed parent of Ro.R.—whether under

Family Code section 7540, as he proposes, or under Family Code section 7611,

subdivisions (a) and (d), which is more likely the correct analysis—does not render the

court’s decision to deem S.H. a presumed parent erroneous. As noted, since 2013,

California law has permitted the court to declare more than one presumed father if it

concludes “recognizing only two parents would be detrimental to the child.” (Fam. Code,

§ 7612, subd. (c).) Under current law, R.R.’s status as a presumed father of Ro.R.—

which has not been challenged by any party to this appeal—does not “defeat” S.H.’s

claim to be a presumed parent of Ro.R. any more than S.H.’s status defeats R.R.’s; they

are simply both presumed parents of the child.

       In re Donovan L., supra, 244 Cal. App. 4th 1075, relied on by R.R., does not

require a different result. In that case, the court of appeal ruled that the juvenile court

erred by applying Family Code section 7612, subdivision (c) in an attempt to promote a

parent-child relationship between a third putative parent—the biological father—and a

child, where the relationship did not yet exist. (In re Donovan L., supra, at pp. 1092-

1094.) Looking to legislative history and statutory language, the court of appeal found

                                              19
that the statute was intended to preserve “an existing, rather than potential, relationship

between a putative third parent and the child.” (Id. at p. 1092.) Because the trial court

determined there was no existing parent-child relationship with the child, no substantial

evidence supported a finding of detriment under Family Code section 7612, subdivision

(c). (In re Donovan L., supra, at pp. 1092-1094)

       The existing, well-established relationship between S.H. and Ro.R. is

fundamentally different from the potential relationship at issue in In re Donovan L. For

the reasons discussed above, the juvenile court’s ruling here falls squarely within the

purposes of the statute, including to preserve “a stable placement with a parent who has

fulfilled the child’s physical needs and the child’s psychological needs for care and

affection, and who has assumed that role for a substantial period of time.” (Fam. Code,

§ 7612, subd. (c).) The juvenile court’s ruling does not require a finding of unfitness of

R.R. or mother. (Ibid.) Nevertheless, its ruling regarding Ro.R.’s best interests is also

supported by the circumstance that S.H. can provide Ro.R., as R.R. puts it in his briefing,

“a more ordered life” than mother or R.R. have been able to provide.

       There is an ample support in the record for the juvenile court’s conclusion that to

recognize only R.R. and mother as Ro.R.’s parents would be detrimental to R.R, and its

decision to designate both R.R. and S.H. as presumed fathers on that basis. We will not

disturb the trial court’s ruling.




                                             20
C. R.R. Fails to Demonstrate Any Abuse of Discretion Regarding the Juvenile

Court’s Custody or Visitation Orders

       R.R. objects to the juvenile court’s orders, upon termination of its dependency

jurisdiction over Ro.R., awarding S.H. full legal and physical custody, and allowing R.R.

one hour of supervised visitation per month, beginning once he is released from custody.

We find no abuse of discretion in the trial court’s orders.

       “We normally review the juvenile court’s decision to terminate dependency

jurisdiction and to issue a custody (or ‘exit’) order pursuant to section 362.4 for abuse of

discretion [citation] and may not disturb the order unless the court ‘“‘exceeded the limits

of legal discretion by making an arbitrary, capricious, or patently absurd determination

[citations].’”’” (Bridget A. v. Superior Court (2007) 148 Cal. App. 4th 285, 300.)

       There is nothing arbitrary, capricious, or patently absurd in the trial court’s

determination that S.H. should have full legal and physical custody of Ro.R. Mother

suffers from drug addiction; had abandoned the children with the maternal grandmother

and just “took off”; had engaged in domestic violence with her live-in boyfriend; and had

failed to protect the children from physical violence at the hands of her live-in boyfriend.

R.R. was in prison serving a 10-year sentence for attempted murder, had last been a full-

time parent of Ro.R. in 2006, and had only minimal contact with Ro.R. since then. In

contrast, the record strongly supports the conclusion that S.H. has accepted Ro.R. as his

son, and regularly provided paternal love and care since the child was an infant, even

though Ro.R. only came to live with him full time relatively recently, and even though

they may or may not share a biological connection. As the juvenile court found, S.H. is

                                             21
ready and willing to provide “stability and unconditional love in a home” for Ro.R. The

trial court’s conclusion that it would be in Ro.R.’s best interests for S.H. to have full legal

and physical custody was hardly a stretch, let alone beyond the bounds of reason.

       R.R.’s arguments in support of the contrary conclusion rest in part on the premise

that “[S.H.] is neither [Ro.R.’s] biological nor his presumed father.” This premise is not

supported by the record. S.H. has not been excluded as the possible biological father of

Ro.R., but even if he had been, that circumstance would have no bearing on the propriety

of the juvenile court’s custody and visitation orders. And, for the reasons discussed

above, S.H. was properly designated as a presumed father of Ro.R.

       R.R. asserts that the trial court’s erroneous jurisdictional findings with respect to

him, which we discussed above, are “partly responsible” for the trial court’s decisions

regarding custody and visitation of Ro.R. They are not. There is nothing in the record to

suggest that, in making its custody and visitation orders, the juvenile court gave any

particular weight to the technicality of whether or not Ro.R. fell within section 300,

subdivision (g). The record does suggest that the court (properly) gave weight to, among

other things, the undisputed fact that R.R. had been incarcerated for many years, and had

only a limited relationship with Ro.R. as a result. We find no reasonable doubt that if we

were to remand the matter for reconsideration of the custody and visitation orders in light

of our ruling on its jurisdictional findings, the juvenile court would reach the same

conclusions it did the first time around.

       R.R. notes that the juvenile court’s orders do not “account for sibling visitation.”

There is no requirement, however, for the juvenile court to include such matters in its exit

                                              22
orders, even though of course it has the authority to do so, if it deems it necessary. (See

§ 16002, subd (a)(2) [juvenile court “has the authority to develop a visitation plan”].)

There is no indication in the record that S.H. and the maternal grandmother who has

custody of Ro.R.’s siblings are not willing or able to arrange visitation between the

siblings without court intervention, and no party asked the juvenile court to include

specific orders on the issue. R.R.’s observation that the exit orders do not explicitly

provide for sibling visitation does not demonstrate any error.

       R.R. also complains about the substantial showing of changed circumstances he

will have to make in order to convince the family court to modify the custody and

visitation orders put in place by the juvenile court. (E.g., In re Michael W. (1997) 54
Cal. App. 4th 190, 196.) Nothing about the burden of obtaining modifications to the

juvenile court’s orders from the family court, however, demonstrates that the orders are

themselves erroneous.

       Because R.R. fails to demonstrate that the juvenile court’s exit orders are arbitrary,

capricious, or patently absurd, they will be affirmed.

D. Mother and R.R. Fail to Demonstrate Any Reversible Error Based on ICWA

Compliance.

       Both mother and R.R. challenge the adequacy of the efforts made to comply with

the notice requirements of ICWA; mother raises this issue only with respect to Ro.R.,

while R.R. raises it with respect to Ro.R., J.R., and M.R. Neither mother or R.R.,

however, demonstrate any reversible error.



                                             23
        ICWA notice is required to be sent whenever it is known or there is reason to

know that an Indian child is involved in a “child custody proceeding” within the meaning

of ICWA, which includes a proceeding for temporary or long-term foster care or

guardianship placement, termination of parental rights, pre-adoptive placement after

termination of parental rights, or adoptive placement. (§§ 224.1, subd. (d), 224.2, subd.

(a); 25 U.S.C. §§ 1903(1), 1912(a).) In such cases, notice must be sent to all federally

recognized tribes of which the child may be a member or eligible for membership. (Cal.

Rules of Court, rule 5.481(b)(1).) However, “[b]y its own terms, [ICWA] requires notice

only when child welfare authorities seek permanent foster care or termination of parental

rights; it does not require notice anytime a child of possible or actual Native American

descent is involved in a dependency proceeding.” (In re Alexis H. (2005) 132
Cal. App. 4th 11, 14; see also In re J.B. (2009) 178 Cal. App. 4th 751, 758 [finding that

“ICWA does not apply to a proceeding to place an Indian child with a parent”].)

        Juvenile courts and child protective agencies have “‘an affirmative and continuing

duty to inquire whether a [dependent] child . . . is or may be an Indian child.’” (In re

H.B. (2008) 161 Cal. App. 4th 115, 121; § 224.3; see Cal. Rules of Court, rule 5.481.)

“The juvenile court must determine whether proper notice was given under ICWA and

whether ICWA applies to the proceedings.” (In re E.W. (2009) 170 Cal. App. 4th 396,

403.)

        At the dispositional hearing on October 7, 2015, the juvenile court found that

noticing under ICWA had been initiated, and that ICWA may apply as to M.R. and J.R.

It made no final ruling as to whether proper notice has been completed, and whether

                                             24
ICWA applies to the proceedings with respect to those two children. R.R.’s claim of

error regarding ICWA compliance with respect to M.R. and J.R. is therefore simply

premature. We decline R.R.’s invitation to assess the adequacy of an ICWA noticing

process that is, as best we can determine from the record in this appeal, still ongoing.9

       Although CFS initially detained Ro.R. with his maternal grandmother, it very

shortly thereafter sought to place Ro.R. with S.H., and never sought long-term foster care

placement or termination of mother or R.R.’s parental rights. (See In re Alexis H., supra,

132 Cal.App.4th at p. 14.) ICWA and its attendant notice requirements do not apply to a

proceeding in which a dependent child is removed from one parent and placed with

another. (In re Alexis H., supra, at p. 14; see In re J.B., supra, 178 Cal.App.4th at p.

758.) As such, there can be no ICWA related error with respect to the juvenile court’s

orders regarding Ro.R.; his placement with S.H. is a placement with a parent.

       Mother argues that the California case law finding ICWA not to apply to

proceedings in which a child is removed from one parent and placed with another is

wrongly decided, because it conflicts with ICWA’s “fundamental goal of promoting the

stability and security of Indian tribes and families.” In re J.B. discusses the legislative

intent of ICWA and comes to a different conclusion: “Congress declared its policy ‘to

protect the best interests of Indian children and to promote the stability and security of


       9 Of course, during the pendency of this appeal, the juvenile court proceedings
with respect to J.R., M.R., and their two younger half siblings have been ongoing. We
may address any claims of error that arise from those parallel proceedings, including the
juvenile court’s final rulings with respect to ICWA matters, in a subsequent appeal, if and
when any is brought.

                                              25
Indian tribes and families by the establishment of minimum Federal standards for the

removal of Indian children from their families and the placement of such children in

foster or adoptive homes which will reflect the unique values of Indian culture . . . .’” (In

re J.B., supra, 178 Cal.App.4th at p. 760 [quoting 25 U.S.C. § 1902, italics added].)

Placing a child with a parent—even a previously non-custodial parent—does not equate

with removal of the child from its family, and placement in a foster or adoptive home.

       Mother also suggests that Ro.R.’s placement with S.H. is reasonably viewed as

“an ‘action removing an Indian child from its parent . . . for temporary placement in . . .

the home of a guardian . . . where the parent . . . cannot have the child returned upon

demand’” in the meaning of section 224.1, subdivision (d), thereby triggering ICWA

requirements. Not so. Ro.R.’s placement with S.H. is a permanent (albeit subject to

modification by the family court) award of legal and physical custody in favor of a

parent, not a temporary placement with a guardian. (Cf. § 360 [regarding legal

guardianship.)

       Mother and R.R. both make arguments that depend on the propositions that S.H. is

not Ro.R.’s biological father, and that R.R. is. As previously noted, the present record

does not definitively establish either of those propositions to be true. We therefore will

leave detailed discussion of whether ICWA applies where a child is removed from the

custody of both of his biological parents, and placed in the custody of a third parent who

is not a biological parent, for a case that presents those facts. For present purposes, it

suffices to briefly note that we are not persuaded that the rule articulated in In re J.B. and



                                              26
similar cases should be limited to circumstances where it has been definitively

established that the parent to whom custody is awarded is a biological parent.

                                      III. DISPOSITION

       The trial court’s jurisdictional findings that Ro.R., J.R., and M.R. came within

section 300, subdivision (g) based on R.R.’s incarceration, are reversed; the trial court’s

exercise of jurisdiction over Ro.R., J.R., and M.R. on other bases, and all other orders

appealed from, are affirmed.

       CERTIFIED FOR PUBLICATION


                                                                HOLLENHORST
                                                                         Acting P. J.
We concur:

       MCKINSTER
                                 J.

       SLOUGH
                                 J.




                                             27